/                   OFFICE OF THE A?-l-ORNEY GENERAL          OF TEXAG
                                         AUSTIN


j


            aarable    John 1. Turner
            couuty At tornep
            Bee County
    I       Beevil:e, Texas

    I       Dear sir:                      opfplon NO. O-4004
                                           Her whether deQw@mt     tax at-
                                                t0mey  r0r independent w00i
                                                dlatrlat to make barger for
    ,                                           stationery, rtaarps,etc., in
                                                addition to 15% of the amount
                                                  oollectsd
            ,~^
              :
                        ve hove reaelved your letter of resent date In which
            pow astic the opinion of thl8 depestment upon the above aaptloned
            ~qlM%ltiOn.
                       The &tatute# whlah gotern the making of delZnqtientte.x
            aontraatu with independent rahool dirtriatr We Arttale 7343,
            7335, and 73356, Vernonla Annotated Civil StatUtee. It ~88 deii-
    I       nltely determined by the Commirrian of Appeala In the resent ease
            of Bell v. Manafield Independent Who01 Dint.,   l29 3. U. (2d)
            629, that 15% of the taxee oolleoted yes the 1~6~.Imummount al-
            loved by l.av-to a tax attorney for ti independent sahoo2 district,
            and that a contraat allowing more than tb.atamoUnt vae void.
                        we quote fYom the opl.nAonoi the aourt,
                       I       As above olnted out, the rrpeoiiio
                  leugu&e’oi Artiale 73$3 governs the &araeter of
        I         contraat vi&lapth8 partlea oould make. That lang-
                  uage ll.mLtathe oomgenaatlon to thsrtprovided by
                  lav in elite for state and oountg ta%ee. That
                  amount la limited to fift8eIiper Gent 0P the
                  mount colleoted and there le no authority io
                  l&v for the payment of a gmater p8rWntag8.    The
                  Contreot Under revlev provides for the payment of
                  twenty per amt.   St ia, for that reason, void.
                  Art. 7335a, 8 2.“.

        /

        I
        I
        :
Bonorable John X. Turner, page 2


          It ia ruurfreatthat unleaa the echo01 dirtriot pay@ for
the rtationery,atsmpta,etc., th8 t.S.Xattorney muat provide auoh
items, It ia alio aunifest that if the tax attorney reoelver 15s
of the mount oolleoted plU0 a payment for the above mentioned
item8 he vill rsaelve more than 15s of the amount oolleoted, the
mulmum amount alloved by lav. Under the holding of the Comia-
rion of Appeals in the above cited case, tbla cannot be done.
          In vlev of the foregoing, you are respectfully advised
that (Ldelinquent tax attorney for an independent sohool dlrtrict
say a.otmake ohrrger Sor atampa, etatlonery, eto., In addition to
15s of the amount of taxel oOll8at8d.

                                       Very   truly youra
                                   ATTORBEX OERERAL OF TE2X3


                                              018Il.U It. Lavia
                                                    Aaaietant




l3US:db